
	

114 HR 3365 IH: Women Veterans and Families Health Services Act of 2015
U.S. House of Representatives
2015-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3365
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2015
			Mr. Larsen of Washington (for himself, Ms. Duckworth, Ms. Titus, Ms. Jackson Lee, Mr. Rush, Mr. Sean Patrick Maloney of New York, and Ms. DelBene) introduced the following bill; which was referred to the Committee on Veterans’ Affairs, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To improve the reproductive assistance provided by the Department of Defense and the Department of
			 Veterans Affairs to severely wounded, ill, or injured members of the Armed
			 Forces, veterans, and their spouses or partners, and for other purposes.
	
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Women Veterans and Families Health Services Act of 2015. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					TITLE I—Reproductive and fertility preservation assistance for members of the Armed Forces
					Sec. 101. Provision of fertility treatment and counseling to spouses, partners, and gestational
			 surrogates of certain members of the Armed Forces.
					Sec. 102. Establishment of fertility preservation procedures after an injury or illness.
					Sec. 103. Cryopreservation and storage of gametes of members of the Armed Forces on active duty.
					Sec. 104. Coordination between Department of Defense and Department of Veterans Affairs on
			 furnishing of fertility treatment and counseling.
					TITLE II—Reproductive, adoption, and child care assistance for veterans
					Sec. 201. Inclusion of fertility treatment and counseling under the definition of medical services
			 in title 38.
					Sec. 202. Fertility treatment and counseling for spouses, partners, and gestational surrogates of
			 veterans.
					Sec. 203. Adoption assistance for severely wounded veterans.
					Sec. 204. Annual report on fertility treatment and counseling furnished by Department of Veterans
			 Affairs.
					Sec. 205. Regulations on furnishing of fertility treatment and counseling and adoption assistance
			 by Department of Veterans Affairs.
					Sec. 206. Facilitation of reproduction and infertility research.
					Sec. 207. Requirement to improve Department of Veterans Affairs women veterans contact center.
					Sec. 208. Modification of pilot program on counseling in retreat settings for women veterans newly
			 separated from service in the Armed Forces.
					Sec. 209. Program on assistance for child care for certain veterans.
			IReproductive and fertility preservation assistance for members of the Armed Forces
			101.Provision of fertility treatment and counseling to spouses, partners, and gestational surrogates of
			 certain members of the Armed Forces
				(a)Fertility treatment and counseling
 (1)In generalThe Secretary of Defense shall furnish fertility treatment and counseling, including through the use of assisted reproductive technology, to a spouse, partner, or gestational surrogate of a severely wounded, ill, or injured member of the Armed Forces who has an infertility condition incurred or aggravated while serving on active duty in the Armed Forces.
 (2)Eligibility for treatment and counselingFertility treatment and counseling shall be furnished under paragraph (1) to a spouse, partner, or gestational surrogate of a member of the Armed Forces described in such paragraph without regard to the sex or marital status of such member.
 (3)In vitro fertilizationIn the case of in vitro fertilization treatment furnished under paragraph (1), the Secretary may furnish not more than three completed cycles or six attempted cycles of in vitro fertilization, whichever occurs first, to a spouse, partner, or gestational surrogate described in such paragraph.
 (b)Procurement of gametesIf a member of the Armed Forces described in subsection (a) is unable to provide their gametes for purposes of fertility treatment under subsection (a), the Secretary shall, at the election of such member, allow such member to receive such treatment with donated gametes and pay or reimburse such member the reasonable costs of procuring gametes from a donor.
 (c)ConstructionNothing in this section shall be construed to require the Secretary— (1)to find or certify a gestational surrogate for a member of the Armed Forces or to connect a gestational surrogate with a member of the Armed Forces; or
 (2)to find or certify gametes from a donor for a member of the Armed Forces or to connect a member of the Armed Forces with gametes from a donor.
 (d)DefinitionsIn this section: (1)Fertility treatmentThe term fertility treatment includes the following:
 (A)Procedures that use assisted reproductive technology. (B)Sperm retrieval.
 (C)Egg retrieval. (D)Artificial insemination.
 (E)Embryo transfer. (F)Such other treatments as the Secretary of Defense considers appropriate.
 (2)Assisted reproductive technologyThe term assisted reproductive technology includes in vitro fertilization and other fertility treatments in which both eggs and sperm are handled when clinically appropriate.
 (3)PartnerThe term partner, with respect to a member of the Armed Forces, means an individual selected by the member who agrees to share with the member the parental responsibilities with respect to any child born as a result of the use of any fertility treatment under this section.
					102.Establishment of fertility preservation procedures after an injury or illness
 (a)In generalThe Secretary of Defense, acting through the Assistant Secretary of Defense for Health Affairs, shall establish procedures for the retrieval of gametes, as soon as medically appropriate, from a member of the Armed Forces in cases in which the fertility of such member is potentially jeopardized as a result of an injury or illness incurred or aggravated while serving on active duty in the Armed Forces in order to preserve the medical options of such member.
 (b)Consent for retrieval of gametesGametes may be retrieved from a member of the Armed Forces under subsection (a) only— (1)with the specific consent of the member; or
 (2)if the member is unable to consent, if a medical professional determines that— (A)the future fertility of the member is potentially jeopardized as a result of an injury or illness described in subsection (a) or will be potentially jeopardized as a result of treating such injury or illness;
 (B)the member lacks the capacity to consent to the retrieval of gametes and is likely to regain such capacity; and
 (C)the retrieval of gametes under this section is in the medical interest of the member. (c)Consent for use of retrieved gametesGametes retrieved from a member of the Armed Forces under subsection (a) may be used only—
 (1)with the specific consent of the member; or (2)if the member has lost the ability to consent permanently, as determined by a medical professional, as specified in an advance directive or testamentary instrument executed by the member.
 (d)Disposal of gametesIn accordance with regulations prescribed by the Secretary for purpose of this subsection, the Secretary shall dispose of gametes retrieved from a member of the Armed Forces under subsection (a)—
 (1)with the specific consent of the member; or (2)if the member—
 (A)has lost the ability to consent permanently, as determined by a medical professional; and (B)has not specified the use of their gametes in an advance directive or testamentary instrument executed by the member.
						103.Cryopreservation and storage of gametes of members of the Armed Forces on active duty
 (a)In generalThe Secretary of Defense shall provide members of the Armed Forces on active duty in the Armed Forces with the opportunity to cryopreserve and store their gametes prior to deployment to a combat zone.
				(b)Period of time
 (1)In generalThe Secretary shall provide for the cryopreservation and storage of gametes of any member of the Armed Forces under subsection (a), at no cost to the member, in a facility of the Department of Defense or of a private entity pursuant to a contract under subsection (d) until the date that is one year after the retirement, separation, or release of the member from the Armed Forces.
 (2)Continued cryopreservation and storageAt the end of the one-year period specified in paragraph (1), the Secretary shall permit an individual whose gametes were cryopreserved and stored in a facility of the Department as described in that paragraph to select, including pursuant to an advance medical directive or military testamentary instrument completed under subsection (c), one of the following options:
 (A)To continue such cryopreservation and storage in such facility with the cost of such cryopreservation and storage borne by the individual.
 (B)To transfer the gametes to a private cryopreservation and storage facility selected by the individual.
 (C)To transfer the gametes to a facility of the Department of Veterans Affairs if cryopreservation and storage is available to the individual at such facility.
 (3)Disposal of gametesIf an individual described in paragraph (2) does not make a selection under subparagraph (A), (B), or (C) of such paragraph, the Secretary may dispose of the gametes of the individual not earlier than the date that is 90 days after the end of the one-year period specified in paragraph (1) with respect to the individual.
 (c)Advance medical directive and military testamentary instrumentA member of the Armed Forces who elects to cryopreserve and store their gametes under this section must complete an advance medical directive, as defined in section 1044c(b) of title 10, United States Code, and a military testamentary instrument, as defined in section 1044d(b) of such title, that explicitly specifies the use of their cryopreserved and stored gametes if such member dies or otherwise loses the capacity to consent to the use of their cryopreserved and stored gametes.
 (d)AgreementsTo carry out this section, the Secretary may enter into agreements with private entities that provide cryopreservation and storage services for gametes.
				104.Coordination between Department of Defense and Department of Veterans Affairs on furnishing of
			 fertility treatment and counseling
 (a)In generalThe Secretary of Defense and the Secretary of Veterans Affairs shall share best practices and facilitate referrals, as they consider appropriate, on the furnishing of fertility treatment and counseling to individuals eligible for the receipt of such counseling and treatment from the Secretaries.
 (b)Memoradum of understandingThe Secretary of Defense and the Secretary of Veterans Affairs shall enter into a memorandum of understanding—
 (1)providing that the Secretary of Defense will ensure access by the Secretary of Veterans Affairs to gametes of veterans stored by the Department of Defense for purposes of furnishing fertility treatment under section 1788 of title 38, United States Code, as added by section 202; and
 (2)authorizing the Department of Veterans Affairs to compensate the Department of Defense for the cryopreservation and storage of gametes of veterans under section 103.
					IIReproductive, adoption, and child care assistance for veterans
			201.Inclusion of fertility treatment and counseling under the definition of medical services in title
 38Section 1701(6) of title 38, United States Code, is amended by adding at the end the following new subparagraph:
				
 (H)Fertility treatment and counseling, including treatment using assisted reproductive technology.. 202.Fertility treatment and counseling for spouses, partners, and gestational surrogates of veterans (a)In generalSubchapter VIII of chapter 17 of title 38, United States Code, is amended by adding at the end the following new section:
					
						1788.Fertility treatment and counseling for spouses, partners, and gestational surrogates of veterans
							(a)In general
 (1)The Secretary shall furnish fertility treatment and counseling, including through the use of assisted reproductive technology, to a spouse, partner, or gestational surrogate of a severely wounded, ill, or injured veteran who has an infertility condition incurred or aggravated in line of duty in the active military, naval, or air service and who is enrolled in the system of annual patient enrollment established under section 1705(a) of this title if the spouse, partner, or gestational surrogate and the veteran apply jointly for such counseling and treatment through a process prescribed by the Secretary.
 (2)Fertility treatment and counseling shall be furnished under paragraph (1) to a spouse, partner, or gestational surrogate of a veteran described in such paragraph without regard to the sex or marital status of such veteran.
 (3)In the case of in vitro fertilization treatment furnished under paragraph (1), the Secretary may furnish not more than three completed cycles or six attempted cycles of in vitro fertilization, whichever occurs first, to a spouse, partner, or gestational surrogate described in such paragraph.
 (b)Coordination of care for other spouses, partners, and gestational surrogatesIn the case of a spouse, partner, or gestational surrogate of a veteran not described in subsection (a) who is seeking fertility treatment and counseling, the Secretary may coordinate fertility treatment and counseling for such spouse, partner, or gestational surrogate.
 (c)ConstructionNothing in this section shall be construed to require the Secretary— (1)to find or certify a gestational surrogate for a veteran or to connect a gestational surrogate with a veteran; or
 (2)to furnish maternity care to a spouse, partner, or gestational surrogate of a veteran in addition to what is otherwise required by law.
 (d)DefinitionsIn this section: (1)The term fertility treatment includes the following:
 (A)Procedures that use assisted reproductive technology. (B)Sperm retrieval.
 (C)Egg retrieval. (D)Artificial insemination.
 (E)Embryo transfer. (F)Such other treatments as the Secretary of Veterans Affairs considers appropriate.
 (2)The term assisted reproductive technology includes in vitro fertilization and other fertility treatments in which both eggs and sperm are handled when clinically appropriate.
 (3)The term partner, with respect to a veteran, means an individual selected by the veteran who agrees to share with the veteran the parental responsibilities with respect to any child born as a result of the use of any fertility treatment under this section..
 (b)Clerical amendmentThe table of sections at the beginning of chapter 17 of such title is amended by inserting after the item relating to section 1787 the following new item:
					
						
							1788. Fertility treatment and counseling for spouses, partners, and gestational surrogates of
			 veterans..
				203.Adoption assistance for severely wounded veterans
 (a)In generalSubchapter VIII of chapter 17 of title 38, United States Code, as amended by section 202, is further amended by adding at the end the following new section:
					
						1789.Adoption assistance
 (a)In generalThe Secretary may pay an amount, not to exceed the limitation amount, to assist a covered veteran in the adoption of one or more children.
 (b)Covered veteranFor purposes of this section, a covered veteran is any severely wounded, ill, or injured veteran who—
 (1)has an infertility condition incurred or aggravated in line of duty in the active military, naval, or air service; and
 (2)is enrolled in the system of annual patient enrollment established under section 1705(a) of this title.
 (c)Limitation amountFor purposes of this section, the limitation amount is the amount equal to the cost the Department would incur by paying the expenses of three adoptions by covered veterans, as determined by the Secretary..
 (b)Clerical amendmentThe table of sections at the beginning of chapter 17 of such title, as amended by section 202, is further amended by inserting after the item relating to section 1788 the following new item:
					
						
							1789. Adoption assistance..
				204.Annual report on fertility treatment and counseling furnished by Department of Veterans Affairs
 (a)In generalNot later than one year after the date of the enactment of this Act and not less frequently than once each year thereafter, the Secretary of Veterans Affairs shall submit to the Committee on Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of the House of Representatives a report on the fertility treatment and counseling furnished by the Department of Veterans Affairs during the year preceding the submittal of the report.
 (b)ElementsEach report submitted under subsection (a) shall include, for the period covered by the report, the following:
 (1)The number of veterans who received fertility treatment or counseling furnished by the Department of Veterans Affairs, disaggregated by era of military service of such veterans.
 (2)The number of spouses, partners, and gestational surrogates of veterans who received fertility treatment or counseling furnished by the Department.
 (3)The cost to the Department of furnishing fertility treatment and counseling, disaggregated by cost of services and administration.
 (4)The average cost to the Department per recipient of fertility treatment and counseling. (5)In cases in which the Department furnished fertility treatment through the use of assisted reproductive technology, the average number of cycles per person furnished, disaggregated by type of treatment.
 (6)A description of how fertility treatment and counseling services of the Department are coordinated with similar services of the Department of Defense.
 (c)DefinitionsIn this section, the terms assisted reproductive technology and partner have the meanings given those term in section 1788 of title 38, United States Code, as added by section 202.
				205.Regulations on furnishing of fertility treatment and counseling and adoption assistance by
			 Department of Veterans Affairs
 (a)In generalNot later than 540 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall prescribe regulations—
 (1)on the furnishing of fertility treatment to veterans using assisted reproductive technology; (2)to carry out section 1788 of title 38, United States Code, as added by section 202; and
 (3)to carry out section 1789 of such title, as added by section 203. (b)LimitationNotwithstanding any other provision of law, during the period beginning on the date of the enactment of this Act and ending on the date on which the Secretary prescribes regulations under subsection (a), the Secretary may not furnish—
 (1)to a veteran any fertility treatment that uses an assisted reproductive technology that the Secretary has not used in the provision of a fertility treatment to a veteran before the date of the enactment of this Act;
 (2)any fertility treatment or counseling under section 1788 of title 38, United States Code, as added by section 202; or
 (3)any assistance under section 1789 of such title, as added by section 203. (c)Assisted reproductive technology definedIn this section, the term assisted reproductive technology has the meaning given the term in section 1788 of such title, as added by section 202.
				206.Facilitation of reproduction and infertility research
 (a)In generalSubchapter II of chapter 73 of title 38, United States Code, is amended by adding at the end the following new section:
					
						7330B.Facilitation of reproduction and infertility research
 (a)Facilitation of research requiredThe Secretary shall facilitate research conducted collaboratively by the Secretary of Defense and the Secretary of Health and Human Services to improve the ability of the Department of Veterans Affairs to meet the long-term reproductive health care needs of veterans who have a genitourinary service-connected disability or a condition that was incurred or aggravated in line of duty in the active military, naval, or air service, such as a spinal cord injury, that affects the veterans' ability to reproduce.
 (b)Dissemination of informationThe Secretary shall ensure that information produced by the research facilitated under this section that may be useful for other activities of the Veterans Health Administration is disseminated throughout the Veterans Health Administration..
 (b)Clerical amendmentThe table of sections at the beginning of chapter 73 of such title is amended by inserting after the item relating to section 7330A the following new item:
					
						
							7330B. Facilitation of reproduction and infertility research..
 (c)ReportNot later than three years after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to Congress a report on the research activities conducted by the Secretary under section 7330B of title 38, United States Code, as added by subsection (a).
 207.Requirement to improve Department of Veterans Affairs women veterans contact centerThe Secretary of Veterans Affairs shall enhance the capabilities of the women veterans contact center of the Department of Veterans Affairs—
 (1)to respond to requests by women veterans for assistance with accessing health care and benefits furnished under the laws administered by the Secretary; and
 (2)to refer such veterans to resources provided by the Federal Government and the community to obtain assistance with services not furnished by the Department.
				208.Modification of pilot program on counseling in retreat settings for women veterans newly separated
			 from service in the Armed Forces
 (a)Increase in number of locationsSubsection (c) of section 203 of the Caregivers and Veterans Omnibus Health Services Act of 2010 (Public Law 111–163; 38 U.S.C. 1712A note) is amended by striking three locations and inserting 14 locations.
 (b)Extension of durationSubsection (d) of such section is amended by striking December 31, 2015 and inserting December 31, 2018. (c)Authorization of appropriationsSubsection (f) of such section is amended by striking Secretary of Veterans Affairs for each and all that follows through the period at the end and inserting “Secretary of Veterans Affairs to carry out the pilot program—
					
 (1)for each of fiscal years 2010, 2011, and 2015, $2,000,000; and (2)for each of fiscal years 2016, 2017, and 2018, such sums as may be necessary..
				209.Program on assistance for child care for certain veterans
				(a)Assistance for child care for certain veterans receiving health care
 (1)In generalSubchapter I of chapter 17 of title 38, United States Code, is amended by adding at the end the following new section:
						
							1709B.Assistance for child care for certain veterans receiving health care
 (a)Program requiredThe Secretary shall carry out a program to provide, subject to subsection (b), assistance to qualified veterans described in subsection (c) to obtain child care so that such veterans can receive health care services described in subsection (c)(2).
 (b)Limitation on period of paymentsAssistance may be provided to a qualified veteran under this section for receipt of child care only during the period that the qualified veteran—
 (1)receives the types of health care services described in subsection (c)(2) at a facility of the Department; and
 (2)requires travel to and return from such facility for the receipt of such health care services. (c)Qualified veteransFor purposes of this section, a qualified veteran is a veteran who—
 (1)is the primary caretaker of a child or children; and (2) (A)receives from the Department—
 (i)regular mental health care services; (ii)intensive mental health care services; or
 (iii)such other intensive health care services that the Secretary determines that provision of assistance to the veteran to obtain child care would improve access to such health care services by the veteran; or
 (B)is in need of regular or intensive mental health care services from the Department, and but for lack of child care services, would receive such health care services from the Department.
 (d)LocationsNot later than five years after the date of the enactment of the Women Veterans and Families Health Services Act of 2015, the Secretary shall carry out the program at each medical center of the Department. (e)Forms of child care assistance (1)Child care assistance under this section may include the following:
 (A)Stipends for the payment of child care offered by licensed child care centers (either directly or through a voucher program) that shall be, to the extent practicable, modeled after the Department of Veterans Affairs Child Care Subsidy Program established pursuant to section 630 of the Treasury and General Government Appropriations Act, 2002 (Public Law 107–67; 115 Stat. 552).
 (B)Direct provision of child care at an on-site facility of the Department of Veterans Affairs. (C)Payments to private child care agencies.
 (D)Collaboration with facilities or programs of other Federal departments or agencies. (E)Such other forms of assistance as the Secretary considers appropriate.
 (2)In the case that child care assistance under this section is provided as a stipend under paragraph (1)(A), such stipend shall cover the full cost of such child care..
 (2)Conforming amendmentSection 205(e) of the Caregivers and Veterans Omnibus Health Services Act of 2010 (Public Law 111–163; 38 U.S.C. 1710 note) is amended by striking December 31, 2015 and inserting the date of the enactment of the Women Veterans and Families Health Services Act of 2015.
 (3)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 1709A the following new item:
						
							
								1709B. Assistance for child care for certain veterans receiving health care..
					(b)Assistance for child care for certain veterans receiving readjustment counseling and related mental
			 health services
 (1)In generalSubchapter I of chapter 17 of such title, as amended by subsection (a)(1), is further amended by adding at the end the following new section:
						
							1709C.Assistance for child care for certain veterans receiving readjustment counseling and related mental
			 health services
 (a)Program requiredThe Secretary shall carry out a program to provide, subject to subsection (b), assistance to qualified veterans described in subsection (c) to obtain child care so that such veterans can receive readjustment counseling and related mental health services.
 (b)Limitation on period of paymentsAssistance may be provided to a qualified veteran under this section for receipt of child care only during the period that the qualified veteran receives readjustment counseling and related health care services at a Vet Center.
 (c)Qualified veteransFor purposes of this section, a qualified veteran is a veteran who— (1)is the primary caretaker of a child; and
									(2)
 (A)receives from the Department regular readjustment counseling and related mental health services; or (B)is in need of readjustment counseling and related mental health services from the Department, and but for lack of child care services, would receive such counseling and services from the Department.
 (d)LocationsThe Secretary shall carry out the program under this section in not fewer than three Readjustment Counseling Service Regions selected by the Secretary for purposes of the program.
								(e)Forms of child care assistance
 (1)Child care assistance under this section may include the following: (A)Stipends for the payment of child care offered by licensed child care centers (either directly or through a voucher program) that shall be, to the extent practicable, modeled after the Department of Veterans Affairs Child Care Subsidy Program established pursuant to section 630 of the Treasury and General Government Appropriations Act, 2002 (Public Law 107–67; 115 Stat. 552).
 (B)Payments to private child care agencies. (C)Collaboration with facilities or programs of other Federal departments or agencies.
 (D)Such other forms of assistance as the Secretary considers appropriate. (2)In the case that child care assistance under this subsection is provided as a stipend under paragraph (1)(A), such stipend shall cover the full cost of such child care.
 (f)Vet Center definedIn this section, the term Vet Center means a center for readjustment counseling and related mental health services for veterans under section 1712A of this title..
 (2)Clerical amendmentThe table of sections at the beginning of such chapter, as amended by subsection (a)(3), is further amended by inserting after the item relating to section 1709B the following new item:
						
							
								1709C. Assistance for child care for certain veterans receiving readjustment counseling and related
			 mental health services..
					
